—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J., on motion; Ira Globerman, J., at jury trial and sentence), rendered June 17, 1997, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6V2 to 13 years, unanimously affirmed.
Defendant’s motion to suppress identification testimony as the product of an illegal arrest was properly denied without a hearing. As the People argued in opposition to the motion, defendant failed to raise a factual issue as to probable cause (see, People v Mendoza, 82 NY2d 415).
Defendant failed to preserve his present challenge to testimony concerning the roles of the various participants in a typical street-level narcotics operation, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the limited expert testimony was relevant and carried no suggestion of a large scale narcotics conspiracy. Concur—Nardelli, J. P., Ellerin, Saxe and Buckley, JJ.